DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on December 2, 2020 is acknowledged.
Claims 19, 23, 25, 28, 29, 32, 36, 41 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2, 2020.
Status of Claims
Claims 1-19, 23, 25, 28, 29, 32, 36, 41 and 42 are pending. Claims 19, 23, 25, 28, 29, 32, 36, 41 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 1-18 are under examination.
Priority
Applicant’s claim for the benefit of a prior-filed applications US 62/454,775, filed February 4, 2017 and US 62/535,595, filed July 17, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted 23 September 2019 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the antibody" in line 1. There is insufficient antecedent basis for this limitation in the claim because there is no previously recitation of an antibody in claims from which claim 13 depends and it unclear what antibody the limitation is referencing.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim 16 is directed to the use of a cell cycle blocking peptide sequence comprising at least 80% of SEQ ID NOs: 22-25 intended for the treatment of cancer. The specification discloses the reduction to practice of four species within the claimed genus; that is SEQ ID NOs: 22-25. There are no other structures, drawings or teachings of other amino acid sequences described in the disclosure or in the art that are at least 80% sequence identical to SEQ ID NOs: 22-25 and block the cell cycle. There is no teaching of which 20% of the amino acid sequence of SEQ ID NOs: 22-25 can vary and maintain the ability to block the cell cycle. The level of skill in the art is such that the ordinary skilled artisan would not be able to differentiate without further testing which peptides having 80% sequence identity and block the cell cycle from those peptides having 80% sequence identity and do not block the cell cycle. Unless all peptides that comprise a sequence having at least 80% sequence identity to SEQ ID NOs: 22-25 can block the cell cycle, the disclosures of SEQ ID NOs: 22-25 are not representative of the claimed genus. Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the applicants were in possession of the claimed genus of proteins based on disclosure of SEQ ID NOs: 22-25. Therefore, the specification fails to satisfy the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C.112, first paragraph, with respect to claim 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-9, 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2003/0086927 A1; published 2003).
The teachings of Gordon et al. relate to the expression of cylcin G1 in tumor and the treatment thereof by inhibition cyclin G1 (see e.g., the abstract; para. [ 0002]). Gordon et al teach a method of detecting cancer by detecting cyclin G1 (CCNG1) protein or a polynucleotide encoding CCNG1 in tumor cells and administering an agent that inhibits CCNG1 in tumor cells of a host (a patient) (see e.g., the abstract; paras. [0002; 0118]; ref. claims 35-39). Gordon et al. teach detecting cancer by the detection of increased expression of cylcin G1 protein wherein the increased expression is detected by detecting increased amounts of polynucleotides encoding cyclin G1 protein in cells or tumors and comparing the expression with normal, non-cancerous cells which implies the samples comprise cancerous cells (tumor sample) (see e g., paras. [0118-0126]). Gordon et al. teach administering to a host (patient) an agent that inhibits CCNG1 in an amount effective to inhibit CCNG1 in cancerous tumor cells of the patient (see e.g., the abstract; paras. [0031, 0064, 0066]). Gordon et al. teach that tumors and cells expressing CCNG1 are responsive to CCNG1 inhibitors and further show that the administration of the CCNG1 inhibitors reduce tumor growth in vivo; thereby, treat cancer (see e.g., Examples 2 and 3, paras. [0150-0175]; Fig. 14).
The differences between the claimed invention and the teachings of Gordon et al. are (1) the teachings of Gordon et al. do not specifically teach the step of diagnosing the patient with a tumor sample with detectable expression of CCNG1 with a CCNG1 inhibitor-responsive cancer as claimed and (2) Gordon et al. do not explicitly teach administering the CCNG1 inhibitor to the patient diagnosed with CCNG1 inhibitor-responsive cancer as claimed.

Regarding present claim 6, Gordon et al. teaching using a vector that comprises an antisense cyclin G1 gene (a cyclin inhibiting gene) (see e.g., Example 3, paras. [0173-0176]; paras. [0066]). Gordon et al. further teach using a polynucleotide encoding a negative selective marker or suicide gene and teach Herpes Simplex Virus Thymidine Kinase as an exemplary negative selective marker that can be utilized (see paras. [0066-0068]). At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to utilized a CCNG1 inhibitor that comprises an antisense cyclin G1 gene (a cyclin inhibiting gene) and Herpes Simplex Virus Thymidine Kinase to arrive at the presently claimed invention. The artisan would have been motivated to do so with a reasonable expectation of success because Gordon et al. specifically teach utilizing a gene that inhibits cyclin G1 protein and a negative selective marker such as Herpes Simplex Virus Thymidine Kinase.

Regarding present claims 8, 9 and 13, Gordon et al. teach the cells can be contacted with antibody which recognizes cyclin G1 protein wherein the detecting of bound antibody is recognized by indirect sandwich assay employing a biotin-avidin complex and measuring the development of a colored reaction product equates to the amount of cyclin G1 protein in the sample and the presence of cancer and/or the extent and severity thereof. See para. [0126].
Regarding present claim 14, Gordon et al. teach the host (patient) is a mammal and specifically a human (see e.g., para. [0040]); thus, it would have been obvious to the artisan of ordinary skill in the art at the time of the effective filing date, the CCNG1 expression detected in the human host of would be of human origin.
Regarding present claim 18, Gordon et al. teach the cancerous tumors which may be treated include, but are not limited to, osteogenic sarcoma and Ewing's sarcoma and other neoplastic disorders in which cyclin Gl is expressed, such as, glioblastoma, neuroblastoma, breast cancer, prostate cancer, leukemias, lymphomas (including Hodgkin's and non-Hodgkin's fibrosarcoma, rhabdomyosarcoma, colon cancer, pancreatic cancer, liver cancers such as hepatocellular carcinoma, and adenocarcinomas. See paras [0064 and 0162].
Therefore, at the time of the effective filing date the presently claimed invention was prima facie obvious to the artisan of ordinary skill.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2003/0086927 A1; published 2003) as applied to claim 1 and in further view of Hall et al. (US 2010/0016413 A1; published 2010).

Regarding claims 2-5, Gordon et al. teach the inhibitor is an agent which inhibits cyclin G1 protein is an antagonist to cyclin G1 protein which binds to and inhibits cyclin G1 protein (see e.g., para. [0060]). Gordon et al. do not teach the CCNG1 inhibitor comprises a binding peptide that is configured to bind to one or more signature elements of an invading tumor and at least one cytocidal gene as claimed. Hall et al. teach inhibitors of cyclin G1 that comprise a binding peptide that is configured to bind one or more of signature elements of an invading tumor and a cytocidal gene and further teach Rexin-G™ as an exemplary cyclin G1 inhibitor that comprises a binding peptide that is configured to bind one or more of signature elements of an invading tumor displayed on the surface of the viral vector and a cytocidal dominant negative cyclin G1 construct that can be utilized to treat cancer (see e.g., paras. [0011, 0042, 0128, 0130-0132, 0169, 0170, 0173]). Hall et al. teach the binding peptide has an amino acid sequence that binds collagen (binds SEQ ID NO: 3) wherein the sequence comprises the sequence set forth in SEQ ID NO:1) (see paras. [0011 and 0132])
At the time of the effective filing date, the claims would have been obvious to the artisan of ordinary skill to administer an inhibitor such as Rexin-G™ to the subject with cancer to arrive at the presently claimed invention. The artisan would have been motivated to do so with a reasonable expectation of success because Rexin-G™ is an inhibitor of cyclin G1 and can be used to treat cancer.
Therefore, at the time of the effective filing date the presently claimed invention was prima facie obvious to the artisan of ordinary skill.

Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2003/0086927 A1; published 2003) as applied to claim 1 and in further view of Cayer et al. (“Mission critical: the need for proteomics in the era of next-generation sequencing and precision medicine”, Human Molecular Genetics, 2016, R182–R189).
The teachings of Gordon et al. with respect to claim 1 are discussed above. Gordon et al. teach the expression of cyclin G can be detected utilizing a variety of methods known in the art (see e.g., para. [0124]). However, Gordon et al. do not teach the methods include detecting expression using mass spectrometry (claim 10), RNA sequencing (claim 11) or next-generation sequence (claim 12) as claimed. Cayer et al. teach next generation sequencing, RNA sequencing and mass spectroscopy as techniques for the analysis of protein expression (see e.g., Figure 2 and caption). Cayer et al. teach RNA sequence is routine, mass spectroscopy allows for many proteins to be analyzed in parallel and next generation sequence requires minimal sample while enabling concurrent genome-wide study of genetic variations, transcriptomes, and certain epigenetic modifications that allows information about the determinants of human health and disease (see e.g., Figure 2 and caption, abstract; §The Rise of DNA Sequencing and the Belief in Precision Diagnosis and Treatment, first paragraph). At the time of the effective filing date, it would have been obvious to the artisan of ordinary skill to utilize a detecting techniques such as mass spectrometry (claim 10), RNA sequencing (claim 11) or next-generation sequence (claim 12) to arrive at the claimed invention. The artisan would have been motivated to do so because the techniques are routinely used to gain information about human health as disease.
Therefore, at the time of the effective filing date the presently claimed invention was prima facie obvious to the artisan of ordinary skill.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2003/0086927 A1; published 2003) as applied to claim 1 and in further view of Astriab-Fisher et al. (“Conjugates of Antisense Oligonucleotides with the Tat and Antennapedia Cell-Penetrating Peptides: Effects on Cellular Uptake, Binding to Target Sequences, and Biologic Actions”, Pharmaceutical Research, 2002, pp. 744 - 754).
The teachings of Gordon et al. with respect to claim 1 are discussed above. Gordon et al. teach the antisense oligonucleotides may be modified to enhance the ability of the oligonucleotide to penetrate the tumor cells (see para. [0041]). However, Gordon et al. do not teach the enhancement comprises a cell penetrating peptide. Astriab-Fisher et al. teach utilizing cell penetrating peptides to enhance the delivery of antisense compounds (see e.g., abstract). Astriab-Fisher et al. teach the peptides are useful for intracellular delivery of antisense compounds without diminishing the binding capabilities and specificity of the oligonucleotides (see §Discussion, p. 753 final paragraph). At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan to modify the antisense oligonucleotides with cell penetrating peptides to arrive at the claimed invention. The artisan would have been motivated to do so with reasonable expectation of enhancing the intracellular deliver of the oligonucleotides to the tumor or tumor cells.
Therefore, at the time of the effective filing date the presently claimed invention was prima facie obvious to the artisan of ordinary skill.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2003/0086927 A1; published 2003) as applied to claim 1 and in further view of Potdar et al. .
The teachings of Gordon et al. with respect to claim 1 are discussed above. Gordon et al. do not teach the cells (tumor sample) comprise circulating tumor cells (CTCs). Potdar et al. teach the use of circulating tumor cells to aid in the diagnosis and treatment of various cancers (see e.g., §Future Directions). At the time of the effective filing date, it would have been obvious to the artisan to obtain a sample comprising circulating tumor cells as an aid in the diagnosis and treatment of cancer. There would be a reasonable expectation of success given that CTCs can be detected in almost all of the solid tumor malignancies and changes in the disease state can be predicted with the help of CTCs as taught by Potdar et al.
Therefore, at the time of the effective filing date the presently claimed invention was prima facie obvious to the artisan of ordinary skill.
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658